Per Curiam.

Disciplinary proceedings instituted by the Ulster County Bar Association. Respondent was admitted to the Bar on December 3, 1956 at a term of the Appellate Division in the First Judicial Department. The Referee has found respondent guilty of professional misconduct in the solicitation of a negligence claim from a family acquaintance whose husband had been seriously injured in an accident on the previous evening. There is ample evidence in the record to support this determination, and the Referee’s report is hereby confirmed. In view of certain mitigating factors, however, including respondent’s youth and inexperience at the time when the misconduct occurred, we deem censure to be sufficient punishment. Respondent censured. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.